Citation Nr: 1020697	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for 
the service-connected bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 
1974, November 1976 to October 1980, April 1984 to December 
1985, and March 2003 to June 2004. The Veteran also served in 
the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the Atlanta, 
Georgia, Regional Office (RO), in pertinent part, granted the 
Veteran's claim for service connection for bilateral hearing 
loss, and assigned an initial noncompensable evaluation.

In March 2008, the Veteran testified at a personal a hearing 
before a Veterans Law Judge sitting at the RO; a transcript 
of that hearing is of record.  

In June 2008, the Veterans Law Judge who presided over the 
personal hearing in March 2008 issued a remand of the 
Veteran's claim to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for further action, to include 
additional development of the record.  After completing some 
of the requested development, the AMC confirmed and continued 
the noncompensable rating for the service-connected bilateral 
hearing loss (as reflected in a June 2009 supplemental 
statement of the case) and returned the appeal to the Board 
for further consideration.

In July 2009, the same Veterans Law Judge who presided over 
the March 2008 hearing, and who issued the June 2008 remand, 
once again remanded the matter back to the RO, via the AMC, 
in part to provide the Veteran with a current audiological 
examination that addressed the functional effects of the 
Veteran's hearing loss.  Unfortunately, the remand 
instructions were not complied with as the requested 
examination was not scheduled before the AMC transferred the 
claims file back to the Board.  

In light of the foregoing, the matter was once again remanded 
back to the AMC in December 2009 to schedule the Veteran for 
a VA examination in compliance with previous remand 
instructions.  The requested examination was completed in 
January 2010, and the AMC once again confirmed and continued 
the noncompensable rating for the service-connected bilateral 
hearing loss (as reflected in a February 2010 supplemental 
statement of the case) and returned the appeal to the Board 
for further consideration.

While the matter was pending at the AMC, the Veterans Law 
Judge who presided over the March 2008 personal hearing, and 
who signed the June 2008, July 2009 and December 2009 remands 
retired from the Board.  The law requires that the Veteran's 
Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  See 
38 C.F.R. § 20.707.  As such, the Veteran was offered an 
opportunity to appear for another personal hearing before a 
Veterans Law Judge who would ultimately sign the decision 
with respect to this claim.  A letter was sent to the Veteran 
in April 2010 requesting a response within 30 days as to 
whether he requested an additional personal hearing.  No 
response was received; thus it is assumed that the Veteran 
does not request another personal hearing.  


FINDING OF FACT

During the entire appeal period, the Veteran has had no worse 
than Level II hearing in the right ear and no worse than 
Level IV hearing in the left ear.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 
6100 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate the 
underlying claim of service connection for hearing loss and 
the relative duties of VA and the claimant to obtain 
evidence.  

With regard to the underlying service connection claim, the 
notification did not advise the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the underlying service 
connection claim was granted, and therefore any defect with 
regard to the pre-adjudicatory notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the RO provided the Veteran with subsequent 
duty-to-assist letters in November 2008 and December 2009 
that specifically addressed the issues of how VA assigns and 
effective date and the assignment of initial ratings for any 
grant of service connection.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings-Hearing Loss 

The Veteran seeks a compensable rating for the service-
connected bilateral hearing loss.  The Veteran testified at 
his personal hearing in March 2008 that he has significant 
difficulty hearing, such that he believes a compensable 
rating for the service-connected hearing loss is warranted.  
He reported that he had difficulty talking on the telephone 
sometimes based on the accent or the speed of the 
conversation.  Sometimes he missed parts of sentences.  He 
indicated that at one job he worked in an electrical supply 
house and had to take orders on the phone.  Sometimes he 
would have to turn the phone over to a co-worker because he 
could not understand what the person on the telephone was 
saying.  The Veteran has also submitted additional statements 
to the RO reiterating his contentions.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Under the applicable regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the pure tone 
threshold average, as contained in a series of tables within 
the regulations.  The pure tone threshold average is the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85.

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

An April 2004 audiological examination performed at the 
Soldier Readiness Center, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
55
65
LEFT
10
25
60
85
90

Speech recognition scores were 96 percent in the right ear 
and 88 percent in the left ear.  The Board first notes that 
it is not clear if the testing meets the criteria set forth 
in 38 C.F.R. § 4.85(a) (controlled speech discrimination 
test, a Maryland CNC, must be performed).  Even if the Board 
resolves all doubt in that regard in the Veteran's favor, the 
pure tone average in the right ear was 49 and in the left ear 
it was 65.  Applying these figures to Table VI at 38 C.F.R. § 
4.85, Level I hearing loss is shown in the right ear and 
Level III was shown in the left ear.  This corresponds to a 
noncompensable rating.    

VA audiological examination in August 2004 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
40
60
LEFT
10
20
50
75
80

The pure tone threshold average (the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
39 in the right ear and 56 in the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 84 percent in the left ear.  Applying 
these figures to Table VI at 38 C.F.R. § 4.85, the veteran 
has Level II hearing in the right ear and Level II hearing in 
the left ear.  

VA audiological examination in January 2009 revealed pure 
tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
50
55
LEFT
20
30
65
70
80

The pure tone threshold average (the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
43 in the right ear and 61 in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and 84 percent in the left ear.  Applying 
these figures to Table VI at 38 C.F.R. § 4.85, the veteran 
has Level I hearing in the right ear and Level III hearing in 
the left ear.  

VA audiological examination in January 2010 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
50
55
LEFT
15
30
55
65
80

The pure tone threshold average (the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
43 in the right ear and 58 in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and 80 percent in the left ear.  Applying 
these figures to Table VI at 38 C.F.R. § 4.85, the veteran 
has Level I hearing in the right ear and Level IV hearing in 
the left ear.  

In sum, the VA examinations of August 2004, January 2009 and 
January 2010 reveal no worse than Level II hearing in the 
right ear and no worse than Level IV hearing in the left ear.  

Applying the facts in this case to the criteria set forth 
above, the assignment of a compensable rating is not 
warranted.  The most severe findings - taken from different 
examinations to accord the Veteran the best possible outcome 
in this case, include speech discrimination of 88 percent in 
the right ear with a puretone threshold average of 39 in the 
right ear at the August 2004 examination (corresponding to 
Level II) and 80 percent discrimination in the left ear with 
a pure tone threshold average of 56 at the August 2004 
examination (corresponding to Level IV).  

The only possible interpretation of these findings under the 
regulations is that the Veteran's hearing loss is at no more 
than Level II in the right ear and no more than Level IV in 
the left ear.  These levels, when applied to Table VI at 38 
C.F.R. § 4.85, correspond to a 0 percent rating for the 
bilateral hearing loss.  In light of these findings, a 
compensable disability rating is not warranted for the 
service-connected bilateral hearing loss.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The provisions of 38 C.F.R. § 4.85(g) (pertaining to 
situations where the veteran is deaf) and 4.86, (pertaining 
to exceptional patterns of hearing impairment) have also been 
considered, but the results of the audiometric examinations 
of record clearly show that these provisions are not 
applicable in this case.  There is no other pertinent medical 
evidence of record that would entitle the Veteran to a 
compensable rating for the service-connected bilateral 
hearing loss.

In reaching this decision, the Veteran's contentions 
regarding the severity of his hearing loss have been 
considered.  There is no reason to doubt the credibility of 
the Veteran or his family and friends with respect to his 
hearing loss disability.  The findings on the multiple 
examinations of record are consistent with the Veteran's 
assertions that he has difficulty hearing.  The objective 
findings on examination, however, do not allow for the 
assignment of a compensable rating in this case.  The Board 
is bound by the mechanical formula provided by regulation for 
the assignment of ratings for service-connected hearing loss, 
and is without authority to grant a compensable rating in 
this case.  Although unfortunate, the numeric designations in 
this case do not correlate to a compensable disability 
rating.  See 38 C.F.R. § 4.85, Tables VI-VII.



III.  Extra-Schedular Consideration

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's 
disability picture is not so unusual or exceptional in nature 
as to render his schedular rating inadequate.  The Veteran's 
hearing loss has been evaluated under the applicable 
diagnostic code that has specifically contemplated the level 
of occupational impairment caused by the disability.  The 
Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 
(2007) has been considered.  In that decision, the Court 
noted that, unlike the rating schedule for hearing loss, the 
extraschedular provisions do not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating is warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  The Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra-schedular rating is warranted. The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.

The Veteran reported at all examinations of record that he 
had difficulty hearing and understanding others.  In the 
August 2004 report, it was noted that the Veteran did not 
lose any time from work as a result of the hearing loss 
disability.  His occupation after service was that of 
electrician for 20 years with hearing protection.  He worked 
with power tools.  

At the January 2009 and the January 2010 examinations, the 
Veteran indicated that he had difficulty understanding phone 
conversations and watching television, with increased 
difficulty understanding conversation in the presence of 
background noise.  In January 2010, the Veteran noted that he 
was self employed as an electrician.  He continued to have 
difficulty understanding conversation unless he was able to 
look at the person speaking to him in order to read lips.  
The examiner indicated that the above-described difficulties 
with understanding conversations, particularly in background 
noise environments, caused significant effects on the 
Veteran's occupation.  

Certainly the Veteran's difficulty hearing has an impact on 
the Veteran's occupation; however, marked interference is not 
shown.  The Veteran reports difficulty understanding 
telephone conversations and that at a job he held for three 
months, he sometimes had to have another employee take over 
the telephone conversation.  He indicates that he had 
difficulty understanding conversations unless he was able to 
look at the person speaking to him.  Difficulties hearing and 
understanding conversations are contemplated by the rating 
schedule for hearing loss disabilities.  Accordingly, an 
exceptional pattern of hearing loss is not shown that would 
render the rating schedule inadequate.  Moreover, the rating 
criteria adequately describe the level of hearing loss that 
is shown such that the criteria are adequate to rate his 
disability.   The Veteran's occupation as an electrician has 
not, by the Veteran's own report, resulted in time lost from 
work, and, the Veteran has not shown that there is marked 
interference beyond that contemplated by the rating criteria.  
While the Veteran reports a difficulty in communicating with 
others and watching television, there is no indication that 
the Veteran is unable to engage in conversations.  Although 
there is no doubt that the Veteran's hearing loss certainly 
presents a nuisance, the evidence of record does not support 
a finding that there is marked interference with employment.  
In sum, the evidence does not show that the Veteran's 
service-connected hearing loss disability rises to a level 
that has caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. Therefore, referral for assignment of 
an extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An initial compensable disability rating for the service-
connected bilateral hearing loss is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


